Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Torrance Jones appeals the district court’s order denying his motion seeking an order requiring the probation officer to turn over witness statements used to prepare his presentence report. We have reviewed the record and find no reversible *659error. Accordingly, we affirm for the reasons stated by the district court. Jones v. United States, No. 5:96-cr-00079-BO-1, 2010 WL 3063285 (E.D.N.C. Aug. 3, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.